Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-13, 15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Cooper and Friedland (cited on the PTO-892 dated 05/28/2021) are the closest prior art. Neither reference teaches or suggests (in the manner recited) expanders axially interposed Z-shaped low thermal expansion elements and parallelepiped shaped high thermal expansion elements, a terminal closing element that radially projects to an outside of the high/low thermal expansion elements and low thermal expansion elements having an axially bent radially external terminal part engaged with the radial extension and a high thermal expansion element having a radially internal end engaged with the radially internal end of the first low thermal expansion element. New claims 19 and 21 are independent versions of claims previously indicated in the 5/28/21 Final rejection, and claim 10 also includes previously indicated allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                                        /JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646